Emery, J.
The plaintiff procured of the defendant insurance company a policy of fire insurance for $2,000 upon his home buildings and contents, each building being separately valued, and the contents also having a separate valuation. The policy of insurance contained the following stipulation : “Any fraud, or attempt at fraud, or false swearing on the part of the assured shall cause a forfeiture of all claims under this policy.” The buildings and contents were consumed by fire, and the plaintiff as required by the policy and also by statute, (R. S., c. 49, § 21,) notified the company of the loss, and delivered to them a written statement on oath, purporting to be a particular account of the loss and damage. In this instrument called “proof of loss,” the plaintiff, as the jury have found, knowingly and purposely made false statements on oath of some pretended losses which he did not in fact sustain.
He contended, however, that his actual losses, throwing out his pretended losses, exceeded the Avhole amount of the policy, and that consequently the defendant company were not and could not be harmed by his false statement of additional losses, and should pay him his actual loss.
His argument was, that these false statements of additional losses did not increase the risk or the liability of the company,' — that the true statements showed a loss of over $2,000, and hence the false statements did no fraud, nor harm. The presiding justice overruled this contention, and instructed the jury to the opposite effect. The verdict being against him the plaintiff excepted, and his exceptions present substantially this question: When the actual losses, truly stated in a proof of loss, exceed the whole amount of the insurance, will a' knowingly and purposely false statement on oath in the proof of loss, of other pretended losses, *271destroy the plaintiff’s claim for his actual losses under such a policy as this?
We cannot doubt that it will. The parties stipulated that it should. It is so provided in the contract, and it is a lawful provision. The contract of insurance is one of indemnity only. The sole lawful object of obtaining a policy of insurance is to secure simple re-imbirrsement for actual loss. Any purpose of making a profit on the part of the assured is unlawful and will vitiate the contract. .Such being the nature of the contract, it requires good faith on the part of the assured toward the insurers. Especially is this so in the adjustment of the loss after a fire. It is impracticable for the insurers to ascertain for themselves the extent of the losses, particularly where the contents of a dwelling-house and barn are insured, as in this case. The assured, and his family or servants, are usually the only persons who can give a true account of the losses. The insurers therefore usually, as in this policy, require from the assured a detailed statement on oath of such losses, as a necessary preliminary to the payment of the indemnity. The statute also requires this (R. S., c. 49, § 21). The statute and the policy both make' this statement a necessary preliminary to a right of action on the policy, and they both comtemplate of course a true statement. The demand of the statute and of the policy for such a statement is addressed to his conscience, like a bill for discovery. When, therefore, he meets this demand with knowingly false statements of losses he did not sustain, in addition to those he did sustain, he ought to lose all standing in a court of justicie as to any claim under that policy.
The court will not undertake for him the offensive task of separating his true from his false assertionss Fraud in any part of his formal statement of loss, taints the whole. Thus corrupted, it should be wholly rejected, and the suitor left to repent that he destroyed his actual claim by the poison of his false claim. Claflin v. Insurance Co., 110 U. 8. 81; Sleeper v. Insurance Co., 56 N. H. 401; Wall v. Insurance Co., 51 Maine, 32.
We have not overlooked the case of Shaw v. Insurance Co., 1 Fed. Rep. 761, where Judge Lowell makes the distinction con*272tended for by the plaintiff here. There the stipulation in the policy was : “All fraud or attempt at fraud by false swearing, &c.” Here the words are, “Any fraud, or attempt at fraud, or false swearing, &c.” It might be that there, harmful fraud should appear, while here, false swearing by itself, is made a cause for forfeiture. But it will be seen that the U. S. Supreme Court in Claflin v. Insurance Co., supra, three years after Judge Lowell’s opinion, considered the same question, and decided it the other way, holding that false swearing alone, without its operating as a fraud upon the company, forfeited the policy.
The plaintiff invokes § 20 of c. 49, (the Insurance Law) R. S., but that does not rescue him. It does not purport to save the assured from the consequences of his own fraud. It simply provides that immaterial and innocent misstatements shall not avoid the policy. If the statements called for in that section are material or .fraudulent, they are fatal. But that section has reference only to statements made in procuring the policy of insurance. It does not apply to statements made after the loss, in the proof of loss. No allusion was made to this statute in Wall v. Insurance Co., supra, but it is uncertain whether the decision was before or after the enactment of the statute. It was intimated in Bellatty v. Ins. Co., 61 Maine, 414, sometime after the passage of the statute, that fraud in the proof of loss, if established, would bar the suit. While in Williams v. Insurance Co., 61 Maine, 67, the jury negatived any fraud or false swearing, in the over-valuation of the goods, it was assumed that fraud or false-swearing, if established, would forfeit all claim under the policy.
It is further suggested by the plaintiff, that the buildings having been separately valued in the policy, the insurance on them is not affected by any false swearing as to the personal property. The policy of insurance, however, is an entire, single contract, to stand or fall as a whole, so far as fraud, or false swearing, is concerned. Barnes v. Insurance Co., 51 Maine, 110.

Exceptions overruled.

Peters, C. J., Walton, Virgin, Foster and Haskell, JJ., concurred.